                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

TRINET USA, INC.,

           Plaintiff,
v.                                    Case No. 8:20-cv-2018-VMC-AAS

VENSURE EMPLOYER SERVICES,
INC.,

           Defendant.
                              /

                             ORDER

     This matter comes before the Court upon consideration of

Defendant Vensure Employer Services, Inc.’s Motion to Dismiss

Second Amended Complaint (Doc. # 65), filed on April 8, 2021.

Plaintiff TriNet USA, Inc., responded on April 27, 2021. (Doc.

# 74). For the reasons below, the Motion is denied.

I.   Background

     This case arose out of Vensure’s alleged poaching of

TriNet’s sales employees. (Doc. # 63 at ¶ 57). Vensure and

TriNet are both professional employer organizations (“PEOs”)

– firms that provide small and mid-sized businesses with

“human   resources   consulting,      payroll   administration,   and

other [related] services.” (Id. at ¶ 1). “The PEO industry is

highly competitive,” with various firms often competing to

sell their services to the same businesses. (Id. at ¶ 29).



                                  1
        Because competition between PEOs “takes place through

sales     calls   and    .   .     .       pitches   from    individual     sales

employees[,] . . . TriNet devotes substantial time and expense

to   recruiting,        hiring,        developing,      and      training    its

employees, including . . . its sales force.” (Id. at ¶¶ 29-

30). Thus, TriNet requires its employees to sign a Proprietary

Information and Inventions Agreements (“PIIA”) providing that

they will not disclose TriNet’s confidential information to

third parties during or after their employment. (Id. at ¶¶

33-37).     The   PIIA    defines          “confidential      information”    as

“information regarding the skills and compensation of other

[TriNet] employees,” “lists of current and potential [TriNet]

customers,” and “employment and recruiting strategies and

processes,” among other things. (Id. at ¶¶ 35-36).

        Additionally,    the      PIAA      requires   employees     to    return

TriNet’s     property        and       confidential          information    upon

resignation.      (Id.       at        ¶     37).    These     confidentiality

requirements are also captured by TriNet’s various codes of

conduct, policies, and handbooks. (Id. at ¶ 38).

        The PIIA also contains a “one-year customer and employee

non-solicitation covenant[],” providing:

        5.   No   Conflicting   Employment;    Solicitation
        Restrictions. While employed by the Company, I will
        not, without the Company’s prior written consent,


                                            2
     directly or indirectly engage in any employment,
     consulting, or other activity which creates or is
     likely to create an actual or a potential conflict
     of interest with my employment at the Company or
     conflict with any of my obligations under this
     Agreement. In addition, during any period in which
     I am employed by the Company and for a period of
     one year thereafter, I shall not directly or
     indirectly, for myself or on behalf of any other
     person or entity, in any manner or capacity
     whatsoever, solicit, approach, recruit, interview,
     offer to hire or attempt to hire, or in any manner
     endeavor to entice away any person who is employed
     by or associated with the Company as an employee,
     independent contractor or agent. Finally, during
     any period in which I am employed by the Company
     and for a period of one year thereafter, I shall
     not directly or indirectly, for myself or on behalf
     of any other person or entity, whether as an
     employee, owner, part-owner, shareholder, officer,
     director,    trustee,    partner,    member,    sole
     proprietor, consultant, agent, representative, or
     in any other manner or capacity whatsoever, use
     Company Information to attempt to call on, solicit,
     or take away any clients or prospects of the Company
     except on behalf of the Company.

(Id. at ¶ 41; Doc. # 63-1 at 3). And, the PIIA includes the

following choice of law clause:

     Governing Law. If I am a United States employee,
     this Agreement will be governed by the laws of the
     State of California, without regard to conflicts of
     law principles. If I am a Canadian employee, this
     Agreement will be governed by the laws of the
     Province of Ontario and the federal laws of Canada
     applicable in that Province, without regard to
     conflicts of law principles.

(Doc. # 63-1 at 5).

     Despite the PIIA – of which Vensure was allegedly aware

– “Vensure made the intentional decision to target and poach


                              3
TriNet employees.” (Doc. # 63 at ¶¶ 42-57). Vensure engaged

in what it dubbed a “draft,” in which it attempted to hire

TriNet’s “most profitable and valuable” employees. (Id. at ¶

57).    Toward    this     goal,   Vensure         “repeatedly    sought   and

obtained [TriNet’s confidential] information to identify the

[] employees it wanted to ‘draft’ and poach.” (Id. at ¶ 62).

        For example, on April 17, 2020, Vensure’s Senior Vice

President of Recruiting Services Walter Sabrin emailed two

former TriNet employees (Kane Pigliavento – now a Vensure

Regional Vice President, and Josh McIntosh – now Vensure’s

National Vice President of Sales) “about a TriNet employee’s

performance, asking ‘[w]here does she line up in your draft

picks?’” (Id. at ¶¶ 2, 4, 62). On May 6, 2020, Sabrin emailed

Pigliavento, McIntosh, and Chad Todora – also a former TriNet

employee – asking for “information on a TriNet employee named

Joe Ulisano.” (Id. at ¶ 64). “Pigliavento responded . . . by

providing    Sabrin      and   Vensure      with     factual   [c]onfidential

[i]nformation about Ulisano’s work and performance at TriNet,

including disclosing information relating to the number of

deals    that    Ulisano   closed at         TriNet.”    (Id.). The     second

amended     complaint      provides         other     examples    of    Sabrin

requesting      information     about       TriNet    employees   and   former

TriNet employees providing allegedly confidential information


                                        4
about those employees’ performance. (Id. at ¶¶ 67-70).

     The      second   amended    complaint        also     alleges    that

“Pigliavento     and   Sabrin    schemed      to   try    and   circumvent

Pigliavento’s non-solicitation agreement by having Sabrin

contact and solicit two TriNet employees that Pigliavento

identified as good hires for Vensure.” (Id. at ¶¶ 74, 78, 84,

86). For instance, on April 30, 2020, Pigliavento emailed

Sabrin about two such TriNet employees:

     Not sure if you already have, but can you reach out
     to Scott Hagen and see if he is open to
     conversation? Also, check the pulse on David
     Denison . . . I personally recruited him to TriNet.
     Super smart and would do well. Just don’t know if
     he would jump.

(Id.). Following this conversation, “Hagen left TriNet and

now works for Vensure.” (Id. at ¶ 76).

     TriNet further alleges that Vensure is and was aware

that “some former TriNet employees . . . improperly and

unlawfully       misappropriated        TriNet’s           [c]onfidential

[i]nformation to benefit themselves and Vensure,” and that

Vensure not only “failed to take adequate or appropriate

action   to    deter   or   prevent    such    conduct,”        but   rather

“encouraged, induced[,] and rewarded it.” (Id. at ¶ 90).

     “For example, on February 14, 2020, only four days after

Pigliavento      informed    TriNet    that        he     was   resigning,



                                   5
Pigliavento    sent      a   document       to his    personal Gmail      email

account [] entitled ‘FS Q1 Winboard 2-10.’” (Id. at ¶ 91).

This spreadsheet “contained a wealth of TriNet’s highly []

confidential       and        proprietary        information,       including

information    about         TriNet’s       financial    services      industry

customers from January 2018 through April 2020.” (Id. at ¶

92). The spreadsheet also “included customer names, customer

size, financial data regarding each customer, and information

regarding the TriNet employee(s) responsible for soliciting

each customer.” (Id.). On another occasion, “former TriNet

employee Cassandra Anderson also sent a confidential TriNet

spreadsheet to her personal email account.” (Id. at ¶¶ 99).

Despite knowing about this misappropriation, Vensure took no

negative action against either Pigliavento or Anderson. (Id.

at ¶ 100). To the contrary, Vensure promoted Pigliavento to

Regional Vice President. (Id. at ¶ 98).

        This suit was originally filed against Pigliavento on

August 28, 2020. (Doc. # 1). On December 18, 2020, TriNet

amended its complaint to include Vensure as a defendant. (Doc.

# 26). TriNet and Pigliavento later settled, contingent upon

the Court’s entry of a permanent injunction and final judgment

against Pigliavento. (Doc. # 48). On January 29, 2021, the

Court    entered   judgment       in    favor    of     TriNet   and    against


                                        6
Pigliavento, with the case remaining open only as to the

claims against Vensure. (Doc. # 49). On March 18, 2021, the

Court sua sponte dismissed the amended complaint as a shotgun

pleading, granting leave to amend. (Doc. # 59).

       TriNet filed its second amended complaint on March 25,

2021. (Doc. # 63). The second amended complaint includes the

following claims against Vensure: violations of the Florida

Deceptive and Unfair Trade Practices Act (“FDUTPA”) (Count

I), tortious interference with contract (Count II), tortious

interference with business relationships (Count III), and

unfair competition (Count IV). (Id.).

       Now,   Vensure     moves    to       dismiss    the     second    amended

complaint on a number of bases. (Doc. # 65). TriNet has

responded (Doc. # 74), and the Motion is ripe for review.

II.    Legal Standard

       On a motion to dismiss pursuant to Federal Rule of Civil

Procedure     12(b)(6),    this    Court       accepts    as    true     all   the

allegations in the complaint and construes them in the light

most    favorable   to    the     plaintiff.          Jackson    v.     Bellsouth

Telecomms., 372 F.3d 1250, 1262 (11th Cir. 2004). Further,

the Court favors the plaintiff with all reasonable inferences

from the allegations in the complaint. Stephens v. Dep’t of




                                        7
Health & Human Servs., 901 F.2d 1571, 1573 (11th Cir. 1990).

But,

       [w]hile a complaint attacked by a Rule 12(b)(6)
       motion to dismiss does not need detailed factual
       allegations, a plaintiff’s obligation to provide
       the grounds of his entitlement to relief requires
       more than labels and conclusions, and a formulaic
       recitation of the elements of a cause of action
       will not do. Factual allegations must be enough to
       raise a right to relief above the speculative
       level.

Bell   Atl.        Corp.       v.   Twombly,      550   U.S.    544,     555    (2007)

(quotations and citations omitted). Courts are not “bound to

accept      as   true      a    legal    conclusion     couched     as    a    factual

allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). The

Court must limit its consideration to “well-pleaded factual

allegations,         documents          central    to   or     referenced      in   the

complaint, and matters judicially noticed.” La Grasta v.

First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004).

III. Analysis

       In    its    Motion,         Vensure seeks       to   dismiss the        second

amended complaint with prejudice, arguing that (1) it remains

a shotgun pleading, (2) it is preempted by the Florida Uniform

Trade Secrets Act (“FUTSA”), (3) “TriNet fails to state a

valid FDUTPA claim,” and (4) “TriNet cannot premise its tort

claims on a legally void contract.” (Doc. # 65 at 1, 9, 13-

14, 17). The Court will address each argument in turn.


                                            8
        A.     Shotgun Pleading

        First, Vensure argues that the second amended complaint

is a shotgun pleading because it is “replete with conclusory,

vague, and immaterial facts not obviously connected to any

particular cause of action.” (Doc. # 65 at 17 (citation

omitted)). TriNet responds that the second amended complaint

“contains specific allegations that are tied to each cause of

action” and that “because the elements of TriNet’s claims

materially overlap, it is unsurprising that the same facts

support each of TriNet’s claims.” (Doc. # 74 at 19-20).

        “A defendant served with a shotgun complaint should move

the district court to dismiss the complaint pursuant to Rule

12(b)(6) or for a more definite statement pursuant to Rule

12(e) on the ground that the complaint provides it with

insufficient notice to enable it to file an answer.” Paylor

v. Hartford Fire Ins. Co., 748 F.3d 1117, 1126-27 (11th Cir.

2014)        (footnotes   omitted).       The   Eleventh     Circuit   has

“identified       four    rough   types    or   categories    of   shotgun

pleadings”: (1) “a complaint containing multiple counts where

each count adopts the allegations of all preceding counts”;

(2) a complaint that is “replete with conclusory, vague, and

immaterial facts not obviously connected to any particular

cause of action”; (3) a complaint that does “not separat[e]


                                      9
into a different count each cause of action or claim for

relief”; and (4) a complaint that “assert[s] multiple claims

against multiple defendants without specifying which of the

defendants are responsible for which acts or omissions, or

which of the defendants the claim is brought against.” Weiland

v. Palm Beach Cnty. Sheriff’s Off., 792 F.3d 1313, 1322-23

(11th Cir. 2015). “The unifying characteristic of all types

of shotgun pleadings is that they fail to . . . give the

defendants adequate notice of the claims against them and the

grounds upon which each claim rests.” Id. at 1323.

       The Court agrees with TriNet that the second amended

complaint does not constitute a shotgun pleading. The second

amended complaint clearly lays out the facts of the case and

includes separate headings for each cause of action. (Doc. #

63). Although the second amended complaint is more repetitive

than necessary at times, the allegations are not so vague or

conclusory as to prevent TriNet from formulating a proper

response. See Johnson v. EZX, LLC, No. 3:16-cv-1249-PDB, 2017

WL 1386810, at *5 (M.D. Fla. Apr. 18, 2017) (“The amended

complaint is not a shotgun pleading. Johnson has separated

the counts by defendant and by cause of action, has specified

which facts apply to each claim, and has not realleged in

each   count   the   allegations in   all   preceding counts.   The


                                10
defendants contend they cannot frame a responsive pleading

but have identified no desired detail or specific defect other

than the purported shotgun nature of the amended complaint

and conclusory nature of some allegations. Dismissing the

amended complaint . . . is unwarranted.”). Accordingly, the

Motion is denied as to this requested relief.

      B.      Florida Uniform Trade Secrets Act Preemption

      Next, Vensure argues that “TriNet’s claims involving

confidential and/or trade secret information are preempted by

FUTSA’s broad preemption provision.” (Doc. # 65 at 9). TriNet

counters that its claims are not preempted by FUTSA because

(1) they “are largely based on Vensure causing and inducing

former     TriNet    employees    to    breach   their    non-solicitation

covenants and contractual confidentiality obligations,”                  (2)

they “do not rely on misappropriation of trade secrets,” (3)

“TriNet     has     not    alleged     that    Vensure    directed   TriNet

employees to misappropriate . . . confidential information”

and   (4)    “FUTSA       preemption    does   not    apply   to   non-trade

secrets.” (Doc. # 74 at 8-13).

      FUTSA       “provides      a     cause     of      action    for   the

misappropriation of trade secrets.” Sentry Data Sys., Inc. v.

CVS Health, 361 F. Supp. 3d 1279, 1293 (S.D. Fla. 2018). The

Act defines “misappropriation” as follows:


                                       11
     (a) Acquisition of a trade secret of another by a
     person who knows or has reason to know that the
     trade secret was acquired by improper means; or

     (b) Disclosure or use of a trade secret of another
     without express or implied consent by a person who:

     1. Used improper means to acquire knowledge of the
     trade secret; or

     2. At the time of disclosure or use, knew or had
     reason to know that her or his knowledge of the
     trade secret was:

     a. Derived from or through a person        who   had
     utilized improper means to acquire it;

     b. Acquired under circumstances giving rise to a
     duty to maintain its secrecy or limit its use; or

     c. Derived from or through a person who owed a duty
     to the person seeking relief to maintain its
     secrecy or limit its use; or

     3. Before a material change of her or his position,
     knew or had reason to know that it was a trade
     secret and that knowledge of it had been acquired
     by accident or mistake.

Fla. Stat. § 688.002(2) (2020). The Act further defines a

“trade secret” as:

     [I]nformation, including a formula, pattern,
     compilation, program, device, method, technique, or
     process that:

     (a) Derives independent economic value, actual or
     potential, from not being generally known to, and
     not being readily ascertainable by proper means by,
     other persons who can obtain economic value from
     its disclosure or use; and

     (b) Is the subject of efforts that are reasonable
     under the circumstances to maintain its secrecy.


                             12
Id. at § 688.002(4).

        FUTSA includes a preemption provision, “displac[ing]

conflicting tort, restitutory, and other [Florida] law . . .

providing civil remedies for misappropriation of a trade

secret.” Fla. Stat. § 688.008(1). However, that provision

specifically notes that it does not impact “[o]ther civil

remedies that are not based upon misappropriation of a trade

secret.” (Id. at § 688.008(2)(b)). “To determine whether

allegations       of   trade-secret      misappropriation     preempt   a

plaintiff from sufficiently pleading a separate, but related

tort, the Court must evaluate ‘whether allegations of trade

secret misappropriation alone comprise the underlying wrong;

if so, the cause of action is barred by [Section] 688.008.’”

Sentry Data, 361 F. Supp. 3d at 1294 (quoting Allegiance

Healthcare Corp. v. Coleman, 232 F. Supp. 2d 1329, 1335-36

(S.D.     Fla.    2002)).    But,     when    “there    are    ‘material

distinctions       between    the     allegations      comprising    the

additional torts and the allegations supporting the FUTSA

claim,’    then    the   additional      torts   are   not    preempted.”

Audiology Distrib., LLC v. Simmons, No. 8:12-cv-2427-JDW-AEP,

2014 WL 7672536, at *9 (M.D. Fla. May 27, 2014) (quoting New

Lenox Indus., Inc. v. Fenton, 510 F. Supp. 2d 893, 908 (M.D.



                                    13
Fla. May 3, 2007)).

        Here, the second amended complaint does not include a

claim for misappropriation of trade secrets under FUTSA.

(Doc. # 63). Still, the Court finds that there are material

distinctions between TriNet’s FDUTPA, tortious interference,

and unfair competition claims such that they are not preempted

by a possible claim under FUTSA. Indeed, TriNet’s FDUTPA,

tortious interference, and unfair competition claims rely in

part     on    Vensure’s        role    in        “causing,        inducing,     and/or

participating in former TriNet employees breaching their non-

solicitation          covenants”       and    the     “PIIA’s        confidentiality

terms.” (Doc. # 63 at ¶¶ 101, 120, 166, 197-99, 222). Such

conduct would not form the basis of a FUTSA claim.

        Therefore, TriNet’s claims are not preempted by FUTSA

and the Court declines to dismiss them for this reason. See

B & D Nutritional Ingredients, Inc. v. Unique Bio Ingredients,

LLC, No. 16-62364-CIV-COHN/SELTZER, 2017 WL 8751753, at *3

(S.D.    Fla.    Feb.     10,    2017)       (“Material        distinctions      exist

between       B&D’s    FUTSA     claims       and    its   FDUTPA      and     tortious

interference      claims        such    that       dismissal on        the basis     of

preemption       is     not     warranted[.]         .     .   .     B&D’s     tortious

interference and FDUTPA claims are not premised solely on the

acquisition of B&D’s customer lists. Rather, these claims are


                                             14
also supported by the creation of UBI to circumvent B&D in

distribution     and   sales   of   the    Product   and   the   direct

solicitation of B&D’s customers. . . . Therefore, the tortious

interference and FDUTPA claims . . . are not preempted.”);

see also ThinkLite LLC v. TLG Sols., LLC, No. 16-24417-CIV-

GRAHAM/SIMONTON, 2017 WL 5972888, at *4 (S.D. Fla. Jan. 31,

2017) (“Even if Defendants used the alleged misappropriated

trade secrets to aid her in her solicitations, there are

enough material distinctions in the facts alleging wrongdoing

that would prevent the Court from exempting Count Eight under

Fla. Stat. § 688.08.”).

     C.   Florida Deceptive and Unfair Trade Practices Act

     Next, Vensure argues that TriNet “has failed to present

sufficient facts to render its [FDUTPA] claim plausible.”

(Doc. # 65 at 13). Specifically, TriNet has not “allege[d]

any injuries to a consumer, only injuries to TriNet.” (Id. at

13-14). TriNet responds that it is not required to plead

consumer injury, but even assuming such requirement, the

second amended complaint alleges that “TriNet is a consumer”

that has been injured. (Doc. # 74 at 16-17). And, “TriNet

alleges   that     [c]onfidential         [i]nformation    about   its

customers, including ‘financial data regarding each customer’

was improperly disclosed.” (Id. at 17).


                                    15
       To state a cause of action under FDUTPA, a plaintiff

must   sufficiently       allege    the    following     elements:      “(1)   a

deceptive act or unfair practice; (2) causation; and (3)

actual damages.” Kertesz v. Net Transactions, Ltd., 635 F.

Supp. 2d 1339, 1348 (S.D. Fla. 2009) (quoting City First

Mortg. Corp. v. Barton, 988 So.2d 82, 86 (Fla. 4th DCA 2008)).

“A   deceptive    practice    is    one    that     is   likely   to   mislead

consumers,    and   an     unfair    practice       is   one   that    ‘offends

established      public    policy’        or   is   ‘immoral,     unethical,

oppressive,      unscrupulous       or     substantially       injurious       to

consumers.’” Bookworld Trade, Inc. v. Daughters of St. Paul,

Inc., 532 F. Supp. 2d 1350, 1364 (M.D. Fla. 2007). “An unfair

practice is one that ‘causes or is likely to cause substantial

injury to consumers which is not reasonably avoidable by

consumers themselves and not outweighed by countervailing

benefits to consumers or to competition.’” Muy v. Int’l Bus.

Machs. Corp., No. 4:18-cv-14-MW/CAS, 2019 WL 8161747, at *1

(N.D. Fla. June 5, 2019) (citation omitted); see also Stewart

Agency, Inc. v. Arrigo Enters., Inc., 266 So.3d 207, 212 (Fla.

4th DCA 2019) (“While an entity does not have to be a consumer

to bring a FDUTPA claim, it still must prove the elements of

the claim, including an injury to a consumer.”).

       Here, TriNet alleges that Vensure violated FDUTPA by:


                                      16
     (i) seeking and/or obtaining TriNet’s Confidential
     Information   about   TriNet’s   employees   and/or
     customers;   (ii)   using   TriNet’s   Confidential
     Information in connection with Vensure’s efforts to
     “draft” and poach TriNet employees as well as to
     assist Vensure in making workforce decisions; (iii)
     using improperly poached former TriNet employees to
     solicit business from TriNet’s customers with whom
     they established goodwill (at TriNet’s expense)
     (iv) upon information and belief, using TriNet’s
     Confidential Information to identify and/or solicit
     customers; (v) causing, facilitating, inducing,
     and/or participating in former TriNet employees
     breaching their non-solicitation covenants because
     such breaches benefit Vensure; and (vi) causing,
     facilitating, inducing, and/or participating in
     former TriNet employees breach of their PIIA’s
     confidentiality   terms   and   TriNet’s   Security
     Policies because such breaches benefit Vensure.

(Doc. # 63 at ¶ 101). TriNet contends that this conduct “not

only offends established public policy, but is also immoral,

unethical, oppressive and/or unscrupulous.” (Id. at ¶ 102).

And, TriNet was allegedly harmed by this conduct through

monetary “losses associated with the funds TriNet incurred in

recruiting   hiring,    and    training     the   now   former   TriNet

employees that Vensure improperly solicited and poached,”

“lost revenues and profits from merchants who left TriNet to

go   to   Vensure,”    and    “harm    to   TriNet’s    goodwill   and

reputation,” among other things. (Id. at ¶ 104).

     Vensure argues “TriNet fails to allege any injuries to

a consumer, only injuries to TriNet.” (Doc. # 65 at 14).

Indeed, Count I does not specifically allege injury to a


                                  17
consumer. (Doc. # 63 at ¶¶ 26-105). However, the second

amended complaint does allege that Vensure encouraged and

induced former TriNet employees to misappropriate TriNet’s

confidential       customer     information.        (Id.     at   ¶     90).

Specifically, Pigliavento sent a company spreadsheet to his

personal email account containing “information about TriNet’s

financial    services   industry        customers   from     January    2018

through    April   2020,”     including     “customer    names,   customer

size, financial data regarding each customer, and information

regarding the TriNet employee(s) responsible for soliciting

each customer.” (Id. at ¶ 92). TriNet contends that this is

sufficient to show injury to consumers. (Doc. # 74 at 17-18).

      Accepting    these     allegations     as   true   and   making    all

reasonable inferences in TriNet’s favor, the Court finds this

just sufficient to allege an injury to consumers. See Burrows

v.   Purchasing    Power,     LLC,   No.   1:12-cv-22800-UU,      2012    WL

9391827, at *5-6 (S.D. Fla. Oct. 18, 2012) (finding that the

defendant’s transfer of consumers’ personal data constituted

an injury under FDUTPA). Accordingly, the Court declines to

dismiss Count I for this reason.

      D.    Application of California Law

      Finally,     Vensure     argues      that   TriNet’s     claims    for

tortious interference with contract, tortious interference


                                     18
with    business     relationships,          and       unfair      competition       fail

because they are predicated upon alleged violations of the

PIIA, which is governed by California law. (Doc. # 65 at 15).

Since    California        law   “prohibits        contracts         which     restrain

trade,” Vensure contends that the PIIA is void and therefore

unenforceable. (Id.). TriNet does not dispute that the PIIA

contains such a choice of law clause. (Doc. # 74). However,

TriNet counters that “Vensure is not a party to the PIIA and

has no right to enforce its choice of law term,” “the PIIA’s

confidentiality           covenants     .     .        .     are     enforceable       in

California,” and even if the PIIA is unenforceable, this would

not bar a suit for tortious interference. (Id. at 18-19).

        Here,    even     assuming    that    Vensure             could   enforce     the

PIIA’s choice of law clause – despite Vensure not being a

party or intended beneficiary to the PIIA – the application

of California law to the contract does not prevent TriNet

from    pursuing     its    tort     claims       at       this    juncture.    As    the

Eleventh        Circuit    has     explained,          “under        Florida    law    a

plaintiff can maintain a cause of action against a third party

for tortious interference in a contract even though he might

not    be   able    to    enforce     the    underlying            contract.”     Grupo

Televisa, S.A. v. Telemundo Commc’ns Grp., Inc., 485 F.3d

1233,    1243     (11th    Cir. 2007).        And,         contrary to       Vensure’s


                                        19
contention, TriNet’s tort claims are not based solely on the

PIIA’s     allegedly    unenforceable        anti-competition   clauses.

(Doc. # 65 at 14-15). Indeed, TriNet’s claims for tortious

interference     with     contract,        tortious   interference    with

business    relationships,      and    unfair     competition   are   also

predicated on the PIIA’s confidentiality clauses. (Doc. # 63

at ¶¶ 113-19, 181-83, 222-23). Vensure does not appear to

argue    that   the   confidentiality       clauses   are   unenforceable

under    California     law,   nor does      it   provide any   authority

stating as much. (Doc. # 65 at 14-16). Therefore, the Court

declines to dismiss TriNet’s tort claims for these reasons.

        Accordingly, it is

        ORDERED, ADJUDGED, and DECREED:

(1)     Defendant Vensure Employer Services, Inc.’s Motion to

        Dismiss Second Amended Complaint (Doc. # 65) is DENIED.

(2)     Vensure’s answer to the second amended complaint (Doc.

        # 63) is due by July 13, 2021.

        DONE and ORDERED in Chambers, in Tampa, Florida, this

29th day of June, 2021.




                                      20
